 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 810 
In the House of Representatives, U. S.,

October 14, 2009
 
RESOLUTION 
Expressing condolences to the citizens of Indonesia and support for the Government of Indonesia in the aftermath of the devastating earthquake that struck the island of Sumatra. 
 
 
Whereas, on September 30, 2009, a 7.6 magnitude earthquake originated northwest of the city of Padang in West Sumatra, Indonesia; 
Whereas over 700 lives have been lost, many are missing and injured, and thousands have been displaced as a result of collapsed homes and buildings; 
Whereas the area of the earthquake is along the same fault line that caused the 2004 Indian Ocean tsunami that killed more than 230,000 people and caused many panicked residents to flee to higher ground in fear of another tsunami; 
Whereas strong aftershocks continue to rock the region and create hazardous conditions for both residents and rescue workers; 
Whereas the Indonesian Government sent relief teams Thursday from the capital, Jakarta, including army units to look for survivors and deliver food and medicine; 
Whereas international aid agencies said they were sending rapid assessment teams to the area and preparing to rush in supplies; 
Whereas the Indonesian Government stated that the earthquake destroyed more than 83,700 houses, approximately 200 public buildings, a total of 285 schools, and also caused extensive damage to an additional 100,000 buildings including hotels, mosques and shops, and approximately 20 miles of roads; 
Whereas a damaged building in the main public hospital had to be evacuated, and patients are being treated outside and without electricity; 
Whereas humanitarian aid agencies in the United States and around the world are mobilizing to provide much needed assistance to the relief and recovery efforts; 
Whereas the United States offered assistance and immediately released $300,000 to help provide for the most immediate and pressing needs and an additional $3,000,000 has been set aside once greater need is determined; 
Whereas the United States Government deployed a Disaster Assistance Response Team to provide assistance and is sending a field hospital, three United States Navy ships with helicopters and lift capability, and 45 metric tons of emergency relief commodities; and 
Whereas President Susilo Bambang Yudhoyono and the Indonesian Government responded quickly to the disaster: Now, therefore, be it  
 
That the House of Representatives— 
(1)mourns the loss of life and expresses its deepest condolences to the families of those killed and injured in the earthquake; 
(2)recognizes the deep ties between the United States and Indonesia and expresses continued solidarity with the people of Indonesia during this time of crisis; 
(3)applauds the courageous response of Indonesian and international rescue workers; 
(4)supports President Obama’s offer of United States assistance to Indonesia in response to this catastrophic event; 
(5)urges the people of the United States to generously support those humanitarian aid agencies working to assist the people of Indonesia in this time of need; and 
(6)expresses gratitude to the people of the United States who have generously supported those humanitarian aid agencies working to assist the people of Indonesia in this time of need. 
 
Lorraine C. Miller,Clerk.
